Citation Nr: 0613657	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  00-12 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for a seizure disorder and if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for disability of the 
cervical spine.

3.  Entitlement to service connection for right cubital 
tunnel syndrome.

4.  Entitlement to an increased rating for degenerative joint 
disease of the right shoulder with chronic sprain, currently 
evaluated as 20 percent disabling. 

5.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978 and from January 1997 to September 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The claims for service connection for a seizure disorder, 
cervical spine, and right cubital tunnel syndrome, and 
entitlement to increased ratings for right shoulder and right 
ankle disabilities are addressed in the REMAND that follows 
the order section of this decision.


FINDINGS OF FACT

1.  Service connection for a seizure disorder was denied by 
the RO in an unappealed rating decision of August 1998.  

2.  Evidence received since the August 1998 rating decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for a seizure disorder has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans Claims (Court) has subsequently held 
that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

After a review of the evidence, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a seizure 
disorder.  

By an unappealed decision in August 1998, the RO denied 
service connection for a seizure disorder as the evidence 
showed that the disability predated the veteran's second 
period of active service and was not aggravated by his active 
duty.  The evidence of record at that time included a March 
1993 private medical record showing treatment for possible 
seizures as well as the report of December 1997 VA 
examination.  At the time of the examination, the veteran 
reported a history of epilepsy since 1990.  Also of record at 
the time of the 1998 decision was a July 1997 service medical 
record showing that the veteran had become dizzy during a 
meeting.  After leaving the building, he appeared to have a 
seizure with convulsions and shortness of breath.  

The evidence received since the November 1998 rating decision 
includes a March 2000 statement from the veteran wherein he 
reported that he had headaches and seizures following a 
January 1997 incident wherein he was knocked off a truck and 
struck his head and shoulder.  He reported that his doctor 
had informed him that head trauma could have triggered his 
seizures.  He reported that his seizures increased following 
the January 1997 incident.  In his May 2000 substantive 
appeal, he reported that he had not had a seizure for 3 to 4 
years prior to being treating during service.  

These recent statements are new in that the veteran has 
reported a specific incident that he asserts resulted in an 
increase in symptomatology associated with his claimed 
seizure disorder.  While there is nothing in the evidentiary 
record to show that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, he 
is competent to report on his observations.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In addition, his 
statements are presumed credible for the purpose of 
determining whether new and material evidence has been 
submitted.  These statements are neither cumulative nor 
redundant of the evidence previously of record.  Similarly, 
they are so significant that they must be considered to 
fairly decide the merits of the veteran's claim.  Therefore, 
these statements are new and material and reopening of the 
claim is in order.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a seizure 
disorder is granted.


REMAND

The Board has determined that further evidentiary development 
is warranted before the Board addresses the merits of the 
reopened claim.  As noted above, the veteran contends that 
his seizure disorder was aggravated by his active military 
service.  On remand, the veteran should be afforded a VA 
examination to determine the etiology of his seizure 
disorder.  

Additionally, the Board is of the opinion that a VA 
examination addressing the etiology of the veteran's cervical 
spine disorder and a cubital tunnel syndrome is in order.  
The veteran contents that he injured his neck during a fall 
in which he injured his right shoulder.  While the veteran 
was afforded a VA examination addressing his cervical spine 
disorder in February 2001, the examination report is 
inadequate for rating purposes.  The examiner did not provide 
an opinion regarding the etiology of the veteran's neck 
disability because he did not have the claims file or 
military medical records to review.  On remand, the veteran 
should be afforded a VA examination addressing the 
relationship, if any, between his active military service and 
his claimed cervical spine disability.

With respect to his cubital tunnel syndrome, the veteran 
contends that the disability is secondary to his service-
connected right shoulder disability.  Post service treatment 
records show that the veteran complained of numbness in his 
right hand in December 1997 shortly after his service 
discharge.  However, he has not been afforded a VA 
examination addressing the etiology of this condition.  On 
remand, the veteran should be afforded a VA examination 
addressing the relationship, if any, between his active 
military service and his claimed cubital tunnel syndrome.  

The Board notes that the most recent compensation and pension 
examinations addressing the veteran's service-connected right 
shoulder and right ankle disabilities were conducted in 
February 2001.  A subsequent VA medical record dated in May 
2001 indicates that the veteran was unable to elevate his 
right arm due to pain and complaints of weakness.  
Furthermore, the veteran underwent surgery on his right 
shoulder in April 2005.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  In light of the veteran's recent surgical treatment, 
the Board is of the opinion that a new VA examination would 
be probative in ascertaining the current level of severity of 
his service connected right shoulder disability.  

Similarly, as the most recent VA examination of the veteran's 
service-connected right ankle disability was conducted over 5 
years ago, the Board is of the opinion that a new examination 
would be probative in ascertaining the current level of 
severity of his service connected right ankle disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of his seizure disorder, 
cervical spine disability, and right 
cubital tunnel syndrome.  The claims 
folder must be made available to and 
reviewed by the examiner.  

With respect to the seizure disorder, the 
examiner should provide an opinion as to 
whether the disorder clearly and 
unmistakably existed prior to the 
veteran's entry onto active duty in 
January 1997 and if so whether the 
disorder clearly and unmistakably 
underwent no chronic increase in severity 
during or as a result of the period of 
active duty from January to September 
1997.  

The examiner should identify all 
currently present cervical spine 
disorders.  For each disorder identified, 
the examiner should proffer an opinion as 
to whether there is a 50 percent or 
better probability that the disorder 
originated during the veteran's military 
service, is etiologically related to 
military service, or was caused or 
chronically worsened by the service-
connected right shoulder disability.  

Finally, the examiner should proffer an 
opinion as to whether there is a 50 
percent or better probability that the 
veteran's right cubital tunnel syndrome 
is etiologically related to active 
service or was caused or chronically 
worsened by the veteran's service-
connected right shoulder disability.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

4.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of all currently 
present impairment due to his service-
connected right shoulder and right ankle 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


